SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
84
CA 10-01101
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


VERIZON NEW YORK, INC., PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

LABARGE BROTHERS CO., INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


EDWARD C. COSGROVE, BUFFALO (JAMES C. COSGROVE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ANN MAGNARELLI
ALEXANDER OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered March 4, 2010. The order denied
plaintiff’s motion for leave to renew and reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed in
part and the order is otherwise affirmed without costs.

     Same Memorandum as in Verizon New York, Inc. v LaBarge Bros. Co.,
Inc. ([appeal No. 1] ___ AD3d ___ [Feb. 10, 2011]).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court